Title: To George Washington from John Rutledge, 17 August 1782
From: Rutledge, John
To: Washington, George


                  
                     Sir,
                     Philadelphia August 17th 1782
                  
                  We have received a Letter from Governor Mathewes, informing Us, that Genl Greene had Orders from your Excellency, in Case Charlestown should be evacuated, to put the Troops under his Command in Motion, & join the main Army, & that the Council of South Carolina were unanimously of Opinion, with the Governor, that the withdrawing those Troops would be attended with great Danger to the State—therefore informing Us, in the most positive Manner, to use our utmost Exertions, with Congress, & your Excellency, to obtain a Countermand of the Orders.
                  We think it proper to make the Application immediately to you, instead of moving the Matter in Congress, as the Measure proceeded wholly from your Excellency, & We are satisfied that your Attention extends, equally, to each of the united States.
                  The particular Condition of Carolina is so fully described in Governor Mathewes’s Letter, that We think it sufficient to transmit to our Excellency, (& therefore inclose) an Extract of such part of it, as relates to this Subject, with one Remark, that the Militia are in general unarmed, & the State is unprovided with Artillery or Ammunition.
                  We are persuaded that the Governors Reasons will induce your Excellency, either to revoke the orders sent to Genl Greene, or to give him discretionary power to keep, or leave, such a Number of Troops, in that Country, as, in his Opinion, may be requisite.
                  We request to be favoured with an Answer as soon as convenient, that We may communicate to Governor Mathewes, by an opportunity which will quickly offer, the Result of our Sollicitation.  We have the Honour to be, with great Esteem & Respect Sir yr Excys most obedt Servts
                  
                     J. Rutledge
                     Ra. Izard.
                     Daniel Ramsay.
                     A. Middleton
                     John Lewis Gervais
                     
                  
               